DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
It is noted that the effective filing date for this application is 08 December 2010, no earlier reference containing the claimed subject matter related to the contact force.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 10-12 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar (US 2004/0147920), Panescu (US 5,740,808) and Bertolero (US 2006/0015165).
Regarding claims 2, 10 and 19, Keidar discloses a graphical user interface system for determining lesion depth including an ECU (21, fig. 1) for determining a lesion depth 
Regarding claims 3, 11 and 20, Keidar, not disclosing the prediction of lesion depth, does not disclose a third variable. Panescu, however, as noted above, discloses several other variables, all of which are relevant to lesion depth and any of which can be considered a third variable (col. 26 lines 60-65). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Keidar-Panescu-Bertolero to include any number of commonly known variable relevant 
Regarding claims 4, 12 and 21, as noted above there are open questions about the subject matter of these claims. Since Keidar discloses displaying depth relative to the tissue that is being ablated (fig. 4) it is understood to incorporate in some sense tissue thickness as part of the calculation and display of a lesion.

Claims 5, 6, 9, 13, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar, Panescu and Bertolero, further in view of Laeseke (US 2003/0109802).
Regarding claims 5, 6, 9, 13, 15 and 18, the system of Keidar-Panescu-Bertolero does not disclose that the lesion depth indicator is a “stoplight” gauge with three indicators changing color. However, indicators in general are ubiquitous in the art and Applicant has not disclosed how this specific type of indicator produces an unexpected result. In fact, that Applicant has claimed different, mutually exclusive indicators suggests none of them are essential to the inventive concept. Laeseke discloses what can be considered a generic electrosurgical device that includes a “stoplight” gauge with three indicators that change color. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the system of Keidar-Panescu-Bertolero with any commonly known type of indicator, including a “stoplight” indicator as taught by Laeseke, to indicate any information that would be relevant to safe and effective treatment.

Claims 7, 8, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keidar, Panescu and Bertolero, further in view of Stone (US 2005/0021044).
Regarding claims 7, 8, 14, 16 and 17, the system of Keidar-Panescu-Bertolero does not disclose the particular gauge details. However, indicators in general are ubiquitous in the art and Applicant has not disclosed how this specific type of indicator produces an unexpected result. In fact, that Applicant has claimed different, mutually exclusive indicators suggests none of them are essential to the inventive concept. Stone can be considered a generic medical device and teaches that any commonly known gauge may be used, including color bars and analog meters ([0035]). Further, changes of shapes and colors (including patterns) is well known in the art. Therefore, before the time of the invention, it would have been obvious to one of ordinary skill in the art to indicate the depth calculated by the system of Keidar-Panescu-Bertolero using any commonly known gauge type, including analog meters with indicator lines as taught by Stone, with any commonly known shape, color or pattern, to produce the predictable result of communication information that would be relevant to safe and effective treatment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of shading or colors as part of an indicator, see paragraph [0068] of US 2001/0008966 to Arndt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794